Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art cited by the Applicants in the IDS filed on 6/29/21 and correspond to references indicated as X references in the search report submitted within the IDS, do not teach the limitation of independent claims of
receiving by a UE a bit map having bit sequence with both a first parameter and a second parameter, first parameter indicating a quantity of initial candidate SSB positions in the window that are subject to rate matching, and a second parameter indicating a quantity of initial bits in the bit sequence that define the SSB transmission pattern, as indicated in independent claims 1, 11, 21 and 26.
The prior art does not teach such a bitmap having both parameters as specified in the independent claims.
The prior art cited by the Examiner, while teaching rate matching around expected position of SSB, none is directed to a bitmap having the parameters as specified above.

 Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                           2/12/2022